Case 4:19-cv-00655-BSM Document 97-1 Filed 08/25/21 Page 1of 4

8/25/2021 Sarah Howard Jenkins, PLLC Mail - Motion for Remote Appearance by Ray & Associates VP Molly Schwarzhoff

(5 Mea | Sarah Jenkins <sarah@shjenkinslaw.com>

 

Motion for Remote Appearance by Ray & Associates VP Molly Schwarzhoff
8 messages

Sarah Jenkins <sarah@shijenkinslaw.com> Mon, Aug 23, 2021 at 2:55 PM
To: Cady Kees <ckees@bbpalaw.com>

Cody,

Molly Schwarzhoff is Executive Vice President of Ray and Associates and oversaw the mechanics of PCSSD's 2018 search. She is listed as one of Dr. Warren's
witnesses. The increase in Covin infections and deaths coupled with the fact that Ms. Schwarzhoff has a special needs child makes her appearance high-risk for

her and her child. | am drafting a Motion requesting that she testify remotely. Let me know if you are willing to join this motion?
Sarah

Sarah Howard Jenkins, PLLC
Attorney at Law

P.O. Box 242694

Little Rock, AR 72223

(501) 406-0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or privileged material. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so advise the sender immediately.

Cody Kees <ckees@bbpalaw.com> Mon, Aug 23, 2021 at 3:41 PM
To: Sarah Jenkins <sarah@shjenkinslaw.com>

Probably so. Just let me have a day to think thru. Would you agree to the same for Dr. Carl Davis? He lives abroad, as you know, | believe you both have talked
before.

Cody Kees

Bequette, Billingsley & Kees, PA.
Attorneys At Law

425 West Capitol Avenue | Suite 3200
Little Rock, Arkansas 72201-3469

T (501) 374-1107 | C (870) 550-3645

F (501) 374-5092 | ckees@bbpalaw.com

From: Sarah Jenkins <sarah@shjenkinslaw.com>
Sent: Monday, August 23, 2021 2:55:09 PM

https://mail.google.com/mail/u/0?ik=b893ee99cfaview=pt&search=all&permthid=thread-a%3Ar-8885479794694657532&simpl=msg-a%3Ar8361 731722942734917&simpl=msg-f%3A1 7089 1810679918... 1/5
8/25/2021

Sarah Howard Jenkins, PLLC Mail -

To: Cody Kees <ckees@bbpalaw.com>
Subject:

[Quoted text hidden]
Sarah Jenkins <sarah@shjenkinslaw.com>
To: Cody Kees <ckees@bbpalaw.com>
Most likely, | would agree; let m
Sarah Howard Jenkins, PLLC
Attorney at Law
P.O. Box 242694
Little Rock, AR 72223

(501) 406-0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: Th

is e-mail mess
prohibited. If you are not the inte

nded recipient,

message. If you are the

[Quoted text hidden]

Cody Kees <ckees@bbpalaw.com>
To: Sarah Jenkins <sarah@shjenkinslaw.com>
Ce: Jay Bequette <jbequette@bbpalaw.com>

Sarah-

living abroad (I think the DR is where he keeps a

You have indicated you have roughly 32 *
advise the court to see if we have enoug

Case 4:19-cv-00655-BSM Document 97-1 Filed 08/25/21 Page 2 of 4

Cody Kees

Bequette, Billingsley & Kees, PA.
Attorneys At Law

hitps://mail -google.com/mail/u/0?ik= b893ee99cf&view=pt&search

We don’t have a problem with Ms. Schwarzhoff a

will call” trial witnesses. Are you able to w
h trial days and determine if the Court is go

Motion for Remote Appearance by Ray & Associates VP Molly Schwarzhoff

age may contain confidential and/or

please contact the sender by reply e-mail and destroy all

 

ppearing virtually if you can a

gree to Mr. Davis appearing
home) during the trial.

=all&permthid=thread-a%3Ar-8885479794694657532&simpl=msg-a%

privileged material. Any unauthorized review, use, disclosure or dist

You had also recently spoken with him.

hitile that down? If you really plan to call
ing to place any limits on the case.

Motion for Remote Appearance by Ray & Associates VP Molly Schwarzhoff

Mon, Aug 23, 2024 at 4:15 PM

€ give it some thought. My understanding is that he lives abroad only part of the year.

ribution is
copies of the original

intended recipient but do not wish to receive communications through this medium, please so advise the sender immediately.

Mon, Aug 23, 2021 at 9:18 PM

virtually. | spoke with Mr. Davis recently and he will be

in excess of 20 people we might
Let me know. Thanks

3Ar8361731 722942734917 &simpl=msg-£%3A 17089181 0679918... 2/5
Case 4:19-cv-00655-BSM Document 97-1 Filed 08/25/21 Page 3 of 4

8/25/2021 Sarah Howard Jenkins, PLLC Mail - Motion for Remote Appearance by Ray & Associates VP Molly Schwarzhoff
425 West Capitol Avenue | Suite 3200

Little Rock, Arkansas 72201-3469
T (501) 374-1107 | C (870) 550-3645
F (501) 374-5092 | ckees@bbpalaw.com

[Quoted text hidden]
Sarah Jenkins <sarah@shijenkinslaw.com>
To: Cody Kees <ckees@bbpalaw.com>

 

Cody,
Thanks! We don't have a problem with Dr. Davis appearing virtually. Let me know where he intends to report to give his testimony and we will address both

witnesses in one joint motion later today. No, | don't intend to call all those listed. We chose Schwarzhoff from the three listed for Ray and Associates that we

deemed qualified to speak to all issues that were important to us. | will be supplementing our pre-trial disclosures later this week.
Sarah

Sarah Howard Jenkins, PLLC
Attorney at Law

P.O. Box 242694

Little Rock, AR 72223

(501) 406-0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or privileged material. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so advise the sender immediately.

[Quoted text hidden]
Sarah Jenkins <sarah@shjenkinslaw.com>
To: Cody Kees <ckees@bbpalaw.com>

 

Cody,

If | haven't heard from you by 10 a.m. today, | will simply file our motion for remate appearance as an uncontested one and support your later motion for Davis.
Sarah

Sarah Howard Jenkins, PLLC

Attorney at Law

P.O. Box 242694

Little Rock, AR 72223

(501) 406-0905

www.shjenkinslaw.com

https://mail.google.com/mail/u/07ik=b893ee99cf&view=pt&search=all&permthid=thread-a%3Ar-8885479794694657532&simpl=msg-a%3Ar8361 131722942734917&simpl=msg-f%3A170891810679918...

Tue, Aug 24, 2021 at 8:49 AM

Wed, Aug 25, 2021 at 6:11 AM

3/5
8/25/2021

CONFIDENTIALITY NOTICE: This e-
prohibited. If you are not the intended

Sarah Howard Jenkins, PLLC Mail - Motion for Remote Appearance by Ray & Associates VP Molly Schwarzhoff

mail message may contain confidential and/or privileged material. Any unauthorized revew, use, disclosure or distribution is
recipient, please contact the sender by reply e-mail and destroy all capies of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so advise the sender immediately.

[Quoted text hidden]

Cody Kees <ckees@bbpalaw.com> Wed, Aug 25, 2021 at 7:07 AM
To: Sarah Jenkins <sarah @shjenkinslaw.com>

| don’t take issue with the request. Do you want to combine the two witnesses into on motion?

Cody Kees

Bequette, Billingsley & Kees, PA.
Attorneys At Law

425 West Capitol Avenue | Suite 3200
Little Rock, Arkansas 72201-3469

T (501) 374-1107 | C (870) 550-3645

F (501) 374-5092 | ckees@bbpalaw.com

From: Sarah Jenkins <Sarah@shjenkinslaw.com>

Sent: Wednesday, August 25, 2021 6:11:04 AM
[Quoted text hidden]

[Quoted text hidden]
Sarah Jenkins <sarah@shjenkinslaw.com> Wed, Aug 25, 2021 at 7:54 AM
To: Cody Kees <ckees@bbpalaw.com>

No, let's keep them separate.
Sarah

Sarah Howard Jenkins, PLLC
Attorney at Law

P.O. Box 242694

Little Rock, AR 72223

(501) 406-0905
www.shjenkinslaw.com

I'll complete my draft as an unopposed motion. Thank you.

Case 4:19-cv-00655-BSM Document 97-1 Filed 08/25/21 Page 4 of 4

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or privileged material. An

y unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender

by reply e-mail and destroy all copies of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so advise the sender immediately.

Mpstimal. goo cominailul0 h=is88seeset&viw=ptBsearcheallpetmihid=tre0d293A-S8854779ASO48S75228sinpemsg-a%69Ar835171 7229427940 tsnplemes-9K9A 70891810679918... 4/5
